 


110 HRES 94 EH: A resolution supporting the goals and ideals of National Consumer Protection Week.
U.S. House of Representatives
2007-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 94 
In the House of Representatives, U. S.,

February 5, 2007
 
RESOLUTION 
A resolution supporting the goals and ideals of National Consumer Protection Week. 
 
 
Whereas informed consumers are better equipped to see through frauds and deceptions, whether they take the form of questionable claims in an advertisement, offers that come in the mail or e-mail, or schemes designed to appear to be risk-free;  
Whereas the Federal Government provides many educational resources and programs to help people protect themselves against fraud by supplying them with information about their options in the marketplace;  
Whereas the Federal Trade Commission and more than 100 other Federal agencies have collaborated on a website, www.consumer.gov, which provides helpful information ranging from how credit ratings work to how to buy a new home;  
Whereas the Federal Trade Commission has prepared a collection of easy-to-use materials to enable anyone, regardless of their existing knowledge about identity theft, to learn about and inform others about how to protect themselves against this serious crime;  
Whereas consumers can find practical tips from National Consumer Protection Week partner organizations about how to make well-informed purchase decisions, avoid scams, protect their personal information, and file a complaint online at www.consumer.gov/ncpw;  
Whereas, by gathering and sharing information, consumers and their friends and families can be more confident, savvy, and safe in the marketplace;  
Whereas increasing financial literacy and information about financial services provides consumers with the knowledge to obtain the most appropriate and prudent options for managing their finances and building wealth;  
Whereas a 2005 report by the Comptroller General entitled “Credit Reporting Literacy” supports educational efforts to increase consumers’ understanding of the credit reporting process and suggests that such efforts target those areas in which consumers’ knowledge is weakest, including populations with less education, lower incomes, and less experience obtaining credit; and  
Whereas public, community-based, and private sector organizations throughout the United States are working to increase financial literacy rates and consumer protection for people of all ages and walks of life through a range of outreach efforts, including media campaigns, websites, and one-on-one counseling for individuals: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of the Ninth Annual National Consumer Protection Week, including raising public awareness about the importance of consumer protection;  
(2)requests that the President issue a proclamation calling upon Government officials, industry leaders, schools, non-profit organizations, and consumer advocates to provide citizens with the information necessary to effectively protect themselves against consumer fraud, and encourage all citizens to take an active role in protecting their personal information; and  
(3)encourages people across the Nation to take advantage of the wealth of consumer protection information that can enhance confidence in the marketplace.  
 
Karen L. Haas,Clerk.
